CH ENERGY GROUP, INC. EXHIBIT 12 (i) Computation of Ratio of Earnings to Fixed Charges Year Ended December 31, 3 Months 6 Months 12 Months 3 Months 6 Months Ended Ended Ended Ended Ended Earnings: ($000) June 30 June 30 June 30 June 30 June 30 A. Net income from Continuing Operations $ ) $ B. Preferred Stock Dividends C. Federal and State Income Tax ) Less Income from Equity Investments ) 77 Plus Cash Distribution from Equity Investments D. Earnings before Income Taxes and EquityInvestments $ ) $ E. Fixed Charges Interest on Other Long-Term Debt Other Interest Interest Portion of Rents(1) Amortization of Premium & Expense on Debt Preferred Stock Dividends Requirementsof Central Hudson Total Fixed Charges $ Less Preferred Stock Dividends Requirementsof Central Hudson F. Total Earnings $ Preferred Dividend Requirements: G. Allowance for Preferred Stock DividendsUnder IRC Sec. 247 $ H. Less Allowable Dividend Deduction ) I. Net Subject to Gross-Up J. Ratio of Earnings before IncomeTaxes and Equity Inv. To Net Income (D/(A+B)) K. Preferred Dividend (Pre-tax) (I x J) L. Plus Allowable Dividend Deduction 32 64 32 64 M. Preferred Dividend Factor $ N. Ratio of Earnings to Fixed Charges (F/E) N/A The percentage of rent included in the fixed charges calculation is a reasonable approximation of the interest factor. N/A For the three months ended June 30, 2009, the ratio coverage was less than 1:1. CH Energy Groupwould have needed to generate additional earnings of $916,000 to achieve a ratio coverage of 1:1. CENTRAL HUDSON GAS & ELECTRIC CORPORATION EXHIBIT 12 (i)(i) Computation of Ratio of Earnings to Fixed Charges and Ratio of Earnings to Fixed Charges and Preferred Dividends Year Ended December 31, 3 Months 6 Months 12 Months 3 Months 6 Months Ended Ended Ended Ended Ended Earnings: ($000) June 30 June 30 June 30 June 30 June 30 A. Net income $ B. Federal and State Income Tax C. Earnings before Income Taxes $ D. Fixed Charges Interest on Other-Long-Term Debt Other Interest Interest Portion of Rents(1) Amortization of Premium & Expense on Debt Total Fixed Charges $ E. Total Earnings $ Preferred Dividend Requirements: F. Allowance for Preferred Stock DividendsUnder IRC Sec. 247 $ G. Less Allowable Dividend Deduction ) H. Net Subject to Gross-Up I. Ratio of Earnings before IncomeTaxes to Net Income (C/A) J. Preferred Dividend (Pre-tax) (H x I) K. Plus Allowable Dividend Deduction 32 64 32 64 L. Preferred Dividend Factor M. Fixed Charges (D) N. Total Fixed Charges and Preferred Dividends $ O. Ratio of Earnings to Fixed Charges (E/D) P. Ratio of Earnings to Fixed Charges and PreferredDividends (E/N) The percentage of rent included in the fixed charges calculation is a reasonable approximation of the interest factor.
